Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed November 23, 2021 amends claims 1-8 and 11-16. Claims 1-8 and 11-16 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Right (US 2003/0206096 A1) (hereinafter Right) in view of BAYLEY (GB 002255232 A) (hereinafter BAYLEY).
               Regarding claim 1, Right discloses a manual call point for a fire alarm system (Fig. 2, para 031, processor 34 is programmed to activate the alarm), the manual call point (Abstract, Apparatus for activating a fire-alarm pull station) comprising: 
an operating element, wherein a physical movement of the operating element will trigger an alarm condition of the manual call point (para 09, actuation device moves between an activation and non-activation position, para 01, activation switches for activating fire alarm pull stations in environments); and 
wherein at least one of the switch devices is a contactless switch and the corresponding circuit (Fig. 2, para 012, sensing movement of a movable actuation device by non-contact switch into an actuation position and alerting  in response to actuation position, para 01, activating fire alarm pull stations in environments to contact switches, para 08, fire alarm pull station is activated on a non-contact switch basis). 
Right specifically fails to disclose at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element;
electromagnetic circuit that is completed or broken without mechanical contact from the operating element;
wherein the contactless switch(es) are provided by electromagnetic circuits comprising a light emitting diode paired with a photodiode.
In analogous art, BAYLEY discloses at least two switch devices, with each switch device being for completing or breaking a circuit in response to the physical movement of the operating element (Fig. 2, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm);
electromagnetic circuit that is completed or broken without mechanical contact from the operating element(page 2, lines 10-14, system enables activation device and provides tactile for device activation, page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated);
wherein the contactless switch(es) are provided by electromagnetic circuits comprising a light emitting diode paired with a photodiode  (Fig. 3, 5, page 6, lines 32-36, system use electrical switching, page 5, lines 24-27, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm, page 6, lines 12-14, alarm device use LED at 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to activate alarm between track and contact member for operation of device  as taught by BAYLEY to use contact members and conductive trach to form switching and electrical contact is broke to activate alarm for call point system to alert users [BAYLEY, Abstract].
Regarding claim 2, Right discloses the manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and a further contactless switch, wherein the two contactless switches include a contactless switch that is normally closed and a contactless switch that is normally open (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Regarding claim 3, Right discloses the manual call point as claimed in claim 2, wherein an emitter component of one contactless switch is placed on a first side of the operating element alongside a receiver component of the other contactless switch, with the receiver component of the one contactless switch being placed on a second side of the operating element alongside an emitter component of the other contactless switch (Fig. 2, para 030, connection two devices  wire or non-wire based on transmission through radio frequency, para 024, magnetic field 16 perpendicular to current flow 12, electrons 18 resulting from current flow 12, predominantly forced to substrate 14). 
Regarding claim 4, Right discloses the manual call point as claimed in claim 3, wherein the call point or an associated external controller is arranged to assess the interaction between components of the two contactless switches as a part of a self-verification procedure, and wherein the self-verification includes steps for cross-checking the operation of the two contactless switches, by using a receiver component of one switch to check the operation of an emitter component of the other switch (Fig. 2, para 030-031, connection between two devices wire or non-wire based transmission through radio frequency, non-wire transmission BLUE-TOOTH.TM. and infrared detection, programmed to detect magnetic field created by actuating device 24). 
Regarding claim 5, Right discloses the manual call point as claimed in claim 4, wherein the self-verification procedure for the call point includes detecting the condition of the normally closed contactless switch by sensing the interaction of the components of that switch via a receiver component of the normally closed contactless switch, and also detecting the condition of an emitter component of the normally open contactless switch via the same receiving component of the normally closed contactless switch (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which placed in two positions. The first position is "off" or "non-actuation" position. The second position is "on" or "actuation" position). 
Regarding claim 6, Right discloses the manual call point as claimed in claim 5, wherein self-verification procedure comprises sensing the interaction of the components of the normally closed contactless switch via a receiver component of the normally closed contactless switch, and also detecting the condition of an emitter component of the normally closed contactless switch via the receiving component of the normally open contactless switch (Fig. 2, para 035, To turn off the switch 26, the push button 38 is depressed, which removes the barrier that prevented the bias magnets 42,44 from repelling from each one another. placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position, para 027, In the "off" or "non-actuation" position, the magnet 26 is located at proximity to where a magnetic field is not created by its presence in housing). 
Regarding claim 7, Right fails to disclose the manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and an electromechanical switch that completes or breaks an electrical circuit via mechanical contact with the operating element.
In analogous art, BAYLEY discloses the manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and an electromechanical switch that completes or breaks an electrical circuit via mechanical contact with the operating element (Fig. 2, page 1, lines 5-6, call point activated, contact between track 10 and contact members 12 is broken, activating alarm,  page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to use call point activated between track and contact member for operation of device  as taught by BAYLEY to switching and electrical contact is broke to activate alarm for call point system to alert users to deactivates or turns the switch off [BAYLEY, Abstract].
 Regarding claim 8, Right fails to disclose a manual call point as claimed in claim 1, wherein the manual call point comprises at least three switch devices, wherein the switch devices include first and second contactless switches along with an electromechanical switch. 
In analogous art, BAYLEY discloses a manual call point as claimed in claim 1, wherein the manual call point comprises at least three switch devices, wherein the switch devices include first and second contactless switches along with an electromechanical switch (Fig. 3, 5, page 1, lines 5-6, when call point activated, contact between track 10 and contact members 12 is broken, activating alarm,  page 4, lines 23-27, contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated, page 5, lines 24-27, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of activating fire alarm pull stations in environments that tend to contact switches disclosed by Right to activate call point system between track and contact member for operation of device  as taught by BAYLEY to broke electrical contact to activate alarm for call point system to alert users to deactivates or turns the switch off [BAYLEY, Abstract].
Regarding claim 11, Right discloses the manual call point as claimed in claim 1, wherein the at least two switch devices include the contactless switch and a further contactless switch, wherein the two contactless switches operate using the same principles (Fig. 2, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position, para 01, activating fire alarm pull stations in environments to contact switches). 
Regarding claim 12, Right discloses the manual call point as claimed in claim 1, wherein the operating element includes a mechanical component arranged for physical movement to trigger the alarm condition, and wherein the mechanical component includes a section that will open or close the contactless switch(es) (Fig. 2, Abstract, movable actuation device linked to the non-contact switch wherein the device moves between an activation and non-activation position, para 026, actuation device 24 is a manually operated lever, which can be placed in two positions. The first position is an "off" or "non-actuation" position. The second position is an "on" or "actuation" position). 
Regarding claim 13, Right discloses the method of use of a manual call point as claimed in claim 1, the method comprising at least one of: operating the manual call point by triggering the alarm condition by physical movement of the operating element to change the state of at least one of the switch devices; and self-verification by the manual call point (Fig. 2, para 030-031, connection between two devices wire or non-wire based transmission through radio frequency, non-wire transmission BLUE-TOOTH.TM. and infrared detection, programmed to detect magnetic field created by movable actuating device 24). 


Allowable Subject Matter
6.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 allowed.
Response to Arguments
7.        Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
          On page 7, lines 7-13, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Right teaches as in Fig. 2 and Apparatus for activating a fire-alarm pull station [Abstract], and actuation device moves between an activation and non-activation position [09] and sensing movement of a movable actuation device by non-contact switch into actuation position and alerting  in response to actuation position [012] and, activating fire alarm pull stations in environments to contact switches [01] and, fire alarm pull station is activated on a non-contact switch basis [08], and
BAYLEY teaches Fig. 2, call point activated, contact between track 10 and contact members 12 is broken, activating alarm [page 1, lines 5-6] and and system enables activation device and provides tactile for device activation [page 2, lines 10-14], and contact members 12 and conductive trach 10, form switching and electrical contact is broken, alarm activated [page 4, lines 23-27] and Fig. 3, 5, system use electrical switching [page 6, lines 32-36] and, electrical contact between contact member 12 and conductive track 10 to be broken to trigger alarm [page 5, lines 24-27].
Thus, Right (US 2003/0206096 A1) and BAYLEY (GB 002255232 A) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689